Citation Nr: 1418723	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  13-23 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for vertigo/Meniere's disease.  



REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 19, 1951 to July 9, 1951.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In January 2014, the Veteran's representative informed the Board that the Veteran would be submitting a brief in lieu of the scheduled hearing.  The representative also requested that the record be left open for 60 days from the date of the hearing.  The representative subsequently submitted a written brief and additional medical evidence, accompanied by a waiver of RO consideration.  The Board has considered these materials in reaching its decision.  

Review of Virtual VA reveals no documents pertinent to this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's vertigo/Meniere's disease did not have onset during active service and was not caused by an event, disease, or injury during active service, and is not shown to be related to service connected disability.


CONCLUSION OF LAW

The criteria for service connection for vertigo/Meniere's disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in July 2012.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  VA obtained the Veteran's service treatment records and all of the identified post-service treatment records and associated additional private treatment records provided by the Veteran with the claims file.  Although the Veteran was provided a VA ear examination in February 2012, the examiner did not discuss the cause of vertigo/Meniere's disease because he found that the Veteran did not have an ear condition, including vertigo or Meniere's disease.  Even assuming that the Veteran has a diagnosis of vertigo or Meniere's disease, an additional examination is not necessary because, for the reasons discussed below, the evidence does not indicate that the Veteran's vertigo/Meniere's disease may be associated with service.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  No further notice or assistance is required for a fair adjudication of the Veteran's claim.  Other causes for the pathology have been identified.

The Veteran contends that his Meniere's disease is a direct result of in-service injuries to his ears.

Service connection will be granted if the evidence demonstrates that a current disability resulted from a disease or injury incurred in active service or that a preexisting injury or disease was aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran's service treatment records (STRs) show that he was discharged from service due to otitis media of the left ear and bilateral hearing loss.  The STRs show no reports of, or treatment for, vertigo or Meniere's disease.  

By rating action of February 2012, service connection was granted for bilateral hearing loss rated 30 percent disabling as of September 2010, and for tinnitus, rated 10 percent disabling from the same date.  This was based on the findings of a recent exam which concluded that there was a basis to conclude that these disorders were related to service.

Private treatment records from Dr. H. show complaints of lightheadedness and dizziness in October and November 2006.  Private treatment records from Mt State ENT show that in September 2006 the Veteran complained of lightheadedness without much dizziness, which the Veteran felt might be caused by his blood pressure medications.  The Veteran reported that eye movements seem to cause "spurts" of dizziness.  Later in September, Dr. B. provided the following impression:  "Patient with vertigo since March after aortic valve surgery.  Patient has had vertigo since.  No improvement with Meclizine.  Takes Ativan without help.  Will go forward with vestibular testing but [patient] likely had vascular event during surgery making [him] prone to vertigo."  In October 2006, Dr. B. noted that vertigo improved with chiropractic therapy leading to a diagnosis of cervical vertigo.  The Veteran was advised to continue with chiropractic therapy.  

A June 2007 letter from the Blue Ridge Hearing and Balance Clinic shows that the Veteran was seen for a vestibular evaluation by referral of the Veteran's primary care provider, Dr. K.  The Veteran reported fleeting lightheadedness and disorientation, sometimes brought on by standing quickly and sometimes associated with certain head or eye movements.  The Veteran reported that his symptoms had improved within the last couple of weeks after reducing blood pressure medicine.  After an examination, a doctor and an audiologist gave an impression of bilateral sensorineural hearing loss, normal peripheral labyrinthine function, and symptoms suggestive of probable cardiovascular or medication related etiology.  

Private treatment records from Dr. W. show treatment beginning in December 2008.  The Veteran reported dizziness, lightheadedness, and vertigo with a rare spinning episode, and Dr. W. gave an assessment of vertigo/dysequilibrium.  In February 2009 the Veteran again complained of dysequilibrium and lightheadedness.  Dr. W. noted that the Veteran's pharmacy switched him from 25 mg of a medication to one half of a 50 mg pill, resulting in extremely high blood pressure.  This treatment date shows an assessment of dysequilibrium and a notation of "multifactorial."  The Veteran was next seen in September 2010, reporting imbalance and nausea.  Dr. W. provided an assessment of benign paroxysmal positional vertigo (BPPV) and performed an Epley maneuver.  In October and November 2010 Epley maneuvers were repeated and in November Dr. W. noted improved symptoms.  In December 2011 the Veteran was seen for vertigo and the Epley maneuver was performed.  

A November 2013 physical therapy progress report from ARH Rehab notes that the Veteran's symptoms, including vestibular complaints, loss of hearing, fullness in ears, nausea, and spells of vertigo, and balance tests suggest that he may have Meniere's disease and a second opinion by an ENT would be beneficial.  In treatment at ARH Rehab, the Veteran reported dizziness problems mainly since 7 years ago after heart valve replacement surgery.    

Given the lack of symptoms of vertigo or Meniere's disease in service, the fact that the first report of such symptoms occurred many years after service, and the treatment records indicating that the etiology of the condition is cardiovascular, medication-related, or cervical (conditions for which the Veteran is not service-connected), the record does not indicate that the Veteran's vertigo/Meniere's disease is associated with his service, and neither entitlement to service connection for vertigo/Meniere's disease nor a new VA examination addressing its etiology is warranted.  

The only opinion linking the Veteran's current condition to service is that of the Veteran, who asserts that his vertigo/Meniere's disease is caused by an in-service ear injury.  Laypersons are competent to opine as to some matters of causation, and the Board must determine on a case by case basis whether a veteran's particular disability is the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433 n. 4 (2011).  In this case, the Veteran's assertion that his recent symptoms of vertigo/Meniere's disease are the result of an ear injury occurring over 50 years ago in service constitutes testimony as to an internal medical process that took place over time, which extends beyond the type of immediately observable cause-and-effect relationship about which a layperson is competent to testify.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Additionally, although evidence need not be competent to indicate that a current disability may be associated with service for purposes of determining whether an examination is warranted, the Veteran's conclusory generalized statement that his in-service ear injuries caused his vertigo/Meniere's disease is not enough to warrant a new examination in this case.  See Waters v. Shinseki, 601 F.3d 1274, 1277-79 (Fed. Cir. 2010).

It is noted that the Veteran is service connected for hearing impairment and for tinnitus.  There is, however, no opinion that this pathology causes or aggravates the pathology at issue.  Rather, there are, as indicated above, other identified etiologies of the pathology that are unrelated to service or service connected disability.

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for vertigo/Meniere's disease.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for vertigo/Meniere's disease is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


